DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the Applicant’s filing on 3/25/2022. Claims 1-6 were previously pending of which claims 1, 3, and 4 are amended, claims 2, 5, 6 are cancelled, and claims 7-9 are new. Accordingly, claims 1, 3, 4, and 7-9 are currently pending and examined below.

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all of part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claim Objections
Claim 1 is objected to because of the following informalities: 
With respect to claim 1, the claim limitation “based on the traveling information, , wherein” would read as “based on the traveling information, , wherein”. The Examiner suggests the limitation be modified to “based on the traveling information, wherein” with the removal of a duplicate comma.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, the Applicant discloses a plurality of the first vehicles is provided; the first vehicles are vehicles that provide different services to the plurality of users. In claim 1, the Applicant discloses the first vehicle being a shared vehicle configured to be used by a plurality of users, and provide a predetermined service to a specific user of the plurality of users.
Claim 4 is rendered indefinite because in claim 1, the Applicant states that a singular first vehicle performs a singular predetermined service to a singular specific user of the plurality of users. Claim 4 then states that a plurality of first vehicles performs a plurality of predetermined services to the plurality of users. Thus, it is unclear in claim 4 if all the vehicles in the plurality of first vehicles can perform any of the plurality of predetermined services for any of the plurality of users as opposed to claim 1 where the one vehicle performs one predetermined service for one specific user among the plurality of users.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baust et al. (US 20200216122 A1, cited in PTO-892 on 12/30/2021, hereinafter “Baust”) in further view of Poeppel et al. (US 9817400 B1, hereinafter, “Poeppel”), and in further view of Juenke (EP 2700553 B1). 
With respect to claim 1, Baust discloses a service providing system, comprising: 
a first vehicle configured to perform autonomous traveling (Baust ¶ 25, “first vehicle 15 is designed, for example, as a robo-taxi or as an autonomously driving, in particular driverlessly driving shuttlebus”), the first vehicle being a shared vehicle usable configured to be used by a plurality of users (Baust ¶ 26, “first vehicle 15 furthermore includes a first passenger compartment 40”), and provide a predetermined service to a specific user of the plurality of users (Baust ¶ 26, “for transporting passengers in a passenger transportation”); 
a second vehicle configured to perform autonomous traveling (Baust ¶ 25, “first vehicle 15 is designed, for example, as a robo-taxi or as an autonomously driving, in particular driverlessly driving shuttlebus”; ¶ 24, “first vehicle 15 and second vehicle 20 are formed identically to one another by way of example in the specific embodiment, so that the explanation hereafter for first vehicle 15 also applies accordingly to second vehicle 20”), the second vehicle being configured to be boarded by the specific user (Baust ¶ 25, “first vehicle 15 may include further vehicle doors (not shown) laterally, through which an entry or exit to first passenger compartment 40”), being connectable to the first vehicle, and, in a state of being connected to the first vehicle, (Baust Fig. 1, first vehicle 15 and second vehicle 20 are connected via first coupling unit 50 and second coupling unit 55), allow the specific user to receive the predetermined service provided by the first vehicle (Baust ¶ 26, “for transporting passengers in a passenger transportation”); and
a management device (Baust Fig. 1, control device 70) including processing circuitry configured to transmit, … traveling information including instructions for autonomous traveling (Baust ¶ 32, “control device 70 is designed in conjunction with vehicle drive unit 140 to steer first vehicle at least 15 semi-automatically. The expression “at least semi-automatically steer” includes the following cases: semi-automatic steering, highly automatic steering, fully automatic steering, driverless steering”), to at least one of the first vehicle (Baust ¶ 32, “to steer first vehicle”) and the second vehicle, such that the first vehicle and the second vehicle join with each other based on the traveling information (Baust ¶ 67, “the two vehicles 15, 20 may exchange, i.e., transmit and/or receive, data with one another in the form of signals, for example, via communication unit 150, using which, for example, control devices 70 of the two vehicles 15, 20 synchronize the (automated) approach procedure of the two vehicles 15, 20”), wherein 
the first vehicle has a first connection mechanism (Baust Fig. 1, first coupling unit 50) …;
the second vehicle has a second connection mechanism (Baust Fig. 1, second coupling unit 55) including a door (Baust ¶ 25, “first vehicle 15 includes a second connecting door 35 at a vehicle rear 30”);
the first and second connection mechanisms connect the first vehicle and the second vehicle to each other (Baust Fig. 1, first vehicle 15 and second vehicle 20 are connected via first coupling unit 50 and second coupling unit 55); and
the first and second connection mechanisms are configured such that at least one of a predetermined article relating to the predetermined service and the specific user is movable between the first vehicle and the second vehicle in the state in which the first vehicle is connected to the second vehicle through the first and second connection mechanisms (Baust ¶ 40, “if first vehicle 15 and second vehicle 20 travel in vehicle combination 10, which is also frequently referred to as a (vehicle) platoon, first connecting door 25 of second vehicle 20 and second connecting door 35 of first vehicle 15 are thus moved into the open position, so that passengers may move between first passenger compartment 40 and second passenger compartment 45 via passage 130”).
Baust does not disclose in response to receiving, from the specific user, user information including a request for provision of the predetermined service.
However, Poeppel, in the same field of invention teaches in response to receiving, from the specific user, user information (Poeppel col. 10, line 56-59, “the service request 130 can include an ID associated with an account and/or profile of the user 132 and/or the user device 134 associated with the user 132”) including a request for provision of the predetermined service (Poeppel col. 11, line 10-13, “The service request 130 can also include other information such as a service type (e.g., indicating the type of vehicle service being requested)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Poeppel into the invention of Baust because one of ordinary skill in the art would be motivated to allow a user to choose a specific service to be provided by a vehicle. The ability for a user to select a service instead of conforming to a schedule (see at least Baust ¶ 46), allows the invention to meet a specific user’s needs (see at least Poeppel col. 3, line 42-53).
Baust does not disclose including a boarding bridge.
However, Juenke, in the same field of invention teaches including a boarding bridge (Juenke ¶ 19, “The bottom plate 4 is connected to the bottom 2 a of the vehicle body 2 by a pivot joint 4 a in the form of a hinge”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Juenke into the invention of Baust because one of ordinary skill in the art would be motivated to connect two vehicles utilizing a bridge. This bridge further comprises a scissor frame below which allows for the bridge to remain in a central position between the two vehicles to allow safe passage of passengers through the passageway of the two vehicles (see at least Juenke ¶ 19 and 20).

With respect to claim 4, Baust further discloses a plurality of the first vehicles is provided (Baust ¶ 91, “vehicle combination 10 includes a third vehicle 230 in addition to first vehicle 15 and second vehicle 20”);
the processing circuitry is further configured to select the first vehicle to be joined with the second vehicle (Baust ¶ 56, “in third method step 310, first coupling sensor 60 and/or second coupling sensor 65 each provide a coupling signal including a fifth piece of information about the coupling state of coupling unit 50, 55”).
Baust does not disclose the first vehicles are vehicles that provide different services to the plurality of users; and
from among the plurality of first vehicles, based on information relating to the predetermined service that the specific user requests to be provided.
However, Poeppel, in the same field of invention teaches the first vehicles are vehicles that provide different services to the plurality of users (Poeppel col. 10, line 9-12, “transportation services (e.g., rideshare services), courier services, delivery services, and/or other types of services”); and
from among the plurality of first vehicles, based on information relating to the predetermined service that the specific user requests to be provided (Poeppel col. 11, line 10-13, “The service request 130 can also include other information such as a service type (e.g., indicating the type of vehicle service being requested)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Poeppel into the invention of Baust because one of ordinary skill in the art would be motivated to It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Poeppel into the invention of Baust because one of ordinary skill in the art would be motivated to allow a user to choose a specific service to be provided by a vehicle. The ability for a user to select a service instead of conforming to a schedule (see at least Baust ¶ 46), allows the invention to meet a specific user’s needs (see at least Poeppel col. 3, line 42-53).

With respect to claim 7, Baust does not disclose wherein the boarding bridge is extendable from the first connection mechanism of the first vehicle to the second connection mechanism.
However, Juenke, in the same field of invention teaches wherein the boarding bridge is extendable from the first connection mechanism of the first vehicle to the second connection mechanism (Juenke ¶ 19, “The bottom plate 4 is connected to the bottom 2 a of the vehicle body 2 by a pivot joint 4 a in the form of a hinge”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Juenke into the invention of Baust because one of ordinary skill in the art would be motivated to connect two vehicles utilizing a bridge. This bridge further comprises a scissor frame below which allows for the bridge to remain in a central position between the two vehicles to allow safe passage of passengers through the passageway of the two vehicles (see at least Juenke ¶ 19 and 20).

With respect to claim 9, Baust further discloses wherein the processing circuitry is further configured to determine a joining time (Baust ¶ 46, “the schedule is timed in such a way that in first portion 200, first travel route 170 and second travel route 175 are traveled simultaneously by first and second vehicle 15, 20”) and a joining location based on a current location of the first vehicle and a current location of the second vehicle (Baust Fig. 3, 315, 320, 325, 330, 335, the steps to mechanically couple vehicles when vehicles are both in the first portion or evaluate coupling signal if vehicles are not in the same portion).
Baust does not disclose in response to receiving the request.
However, Poeppel, in the same field of invention teaches in response to receiving the request (Poeppel col. 3, line 19-20, “receive a service request”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Poeppel into the invention of Baust because one of ordinary skill in the art would be motivated to It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Poeppel into the invention of Baust because one of ordinary skill in the art would be motivated to allow a user to choose a specific service to be provided by a vehicle. The ability for a user to select a service instead of conforming to a schedule (see at least Baust ¶ 46), allows the invention to meet a specific user’s needs (see at least Poeppel col. 3, line 42-53).

Claim 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baust et al. (US 20200216122 A1, cited in PTO-892 on 12/30/2021, hereinafter “Baust”) in further view of Poeppel et al. (US 9817400 B1, hereinafter, “Poeppel”), and in further view of Juenke (EP 2700553 B1), and in further view of Cheaz et al. (US 20180128628 A1, cited in PTO-892 on 12/30/2021, hereinafter “Cheaz”). 

With respect to claim 3, Baust does not disclose the user information includes timing information, indicating a time at which the specific user desires provision of the predetermined service; and
the processing circuitry is further configured to generate the traveling information based on the timing information included in the user information.
However, Cheaz, in the same field of invention teaches the user information includes timing information, indicating a time (Cheaz Fig. 3, rendezvous point 3020; ¶ 39, “selecting the rendezvous point and time”) at which the specific user desires provision of the predetermined service; and
the processing circuitry is further configured to generate the traveling information based on the timing information included in the user information (Cheaz Fig. 3, rendezvous point 3020; ¶ 39, “selecting the rendezvous point and time”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Cheaz into the invention of Baust because one of ordinary skill in the art would be motivated to allow the user to know when the vehicle will be able to provide a predetermined service (see at least Cheaz ¶ 18).

With respect to claim 8, Baust does not disclose wherein the user information includes a user identifier identifying a specific user, and a vehicle identifier identifying the second vehicle; and
the processing circuitry is further configured to generate the traveling information based on the user identifier, the vehicle identifier, and the timing information.
However, Poeppel, in the same field of invention teaches wherein the user information includes a user identifier identifying a specific user (Poeppel col. 10, line 56-59, “the service request 130 can include an ID associated with an account and/or profile of the user 132 and/or the user device 134 associated with the user 132”) , and a vehicle identifier (Poeppel col. 11, line 10-13, “The service request 130 can also include other information such as a service type (e.g., indicating the type of vehicle service being requested), a vehicle type information (e.g., indicating what type of vehicle is preferred)”) identifying the second vehicle; and
the processing circuitry is further configured to generate the traveling information based on the user identifier, the vehicle identifier, (Poeppel, col. 11, lines 57-60, “the computing device(s) 128 can send one or more first control signal(s) 136 to the vehicle 102 indicating that the vehicle 102 is to travel to a location (e.g., indicated in the service request 130, associated with the user 132)”) and the timing information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Poeppel into the invention of Baust because one of ordinary skill in the art would be motivated to It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Poeppel into the invention of Baust because one of ordinary skill in the art would be motivated to allow a user to choose a specific service to be provided by a vehicle. The ability for a user to select a service instead of conforming to a schedule (see at least Baust ¶ 46), allows the invention to meet a specific user’s needs (see at least Poeppel col. 3, line 42-53).
Baust does not disclose the processing circuity is further configured to generate the traveling information based on… the timing information.
However, Cheaz, in the same field of invention, teaches the timing information (Cheaz Fig. 3, rendezvous point 3020; ¶ 39, “selecting the rendezvous point and time”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Cheaz into the invention of Baust because one of ordinary skill in the art would be motivated to allow the user to know when the vehicle will be able to provide a predetermined service (see at least Cheaz ¶ 18).

Response to Arguments
Applicant’s arguments, filed 3/25/2022, with respect to the previous interpretation and previous rejections under 35 U.S.C. 112 (Remarks, pages 5-7), with respect to the claim interpretation under 35 U.S.C. 112(f) (pages 3-5 of the Office Action dated 12/30/2021), 35 U.S.C. 112(a) (pages 5-6 of the Office Action dated 12/30/2021), 35 U.S.C. 112(b) (pages 6-8 of the Office Action dated 12/30/2021), and 35 U.S.C. 112(d) (pages 8-9 of the Office Action dated 12/30/2021) have been fully considered and are persuasive and have thus been withdrawn. 

Applicant’s arguments, filed 3/25/2022, with respect to the previous objections (Remarks, page 7), with respect to the claim objections (pages 2-3 of the Office Action dated 12/30/2021) have been fully considered and are persuasive and have thus been withdrawn.

Applicant’s arguments, filed 3/25/2022, with respect to the previous rejections under 35 U.S.C. 103 (Remarks, pages 7-11), with respect to the claim rejections under 35 U.S.C. 103 (pages 9-14 of the Office Action dated 12/30/2021) have been fully considered and are persuasive and have thus been withdrawn. 

However, upon further consideration, a new ground of rejection is made in view of previously applied references and newly found prior art references as set forth as mentioned above under 35 U.S.C. 103. Additionally, upon further consideration, a new ground of rejection is set forth as mentioned above under 35 U.S.C. 112(b). Finally, upon further consideration, a new ground of objection is set forth as mentioned above under Claim Objections. These new rejections have been necessitated by the amendments to the claims and therefore the Office Action is made FINAL.

Conclusion
	The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
	Gecchelin et al. (US 20180022405 A1) teaches an apparatus and system for: combining independent driving vehicles into a single assembly for condensed, efficient, variable capacity transportation on common routes; and for separating into independent vehicles for flexibility on diverse routes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN LEONG whose telephone number is (571)272-3396. The examiner can normally be reached Monday - Friday from 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN OLSZEWSKI can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.L./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669